  4:17-cr-03038-JMG-CRZ Doc # 190 Filed: 12/14/18 Page 1 of 4 - Page ID # 973
                              United States Court of Appeals
                                    For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov

                                                           December 14, 2018


Mr. Donald Lee Schense
1304 Galvin Road, S.
Bellevue, NE 68005-0000

       RE: 18-3669 United States v. Michael Parsons

Dear Counsel:

       The district court has transmitted a notice of appeal in this criminal matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to the court. Counsel in the case must
supply the clerk with an Appearance Form. Counsel may download or fill out an Appearance
Form on the "Forms" page on our web site at www.ca8.uscourts.gov.

        You will receive a CJA appointment through the eVoucher electronic system with a login
and password. Your duties as counsel are defined by Eighth Circuit Rule 27B and Eighth
Circuit's Plan to Expedite Criminal Appeals. Please review these materials which are on the
"Rules and Procedures"page of our web site.

        Instructions for preparing vouchers for payment may be found on the court's website at
www.ca8.uscourts.gov/cja-information and from the links in the eVoucher program. Submission
of paper vouchers is not allowed. Vouchers should be submitted after the court issues its mandate
at the close of the case.

        Appointments are personal and cannot be delegated without the court's approval. If you
have any questions about your appointment or the CJA voucher process, please contact this
office.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please review the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Useful information about briefing and the record on appeal
can be found at these links:

                    media.ca8.uscourts.gov/newcoa/notes/redactcr-egov.pdf
                      media.ca8.uscourts.gov/newcoa/forms/crbrchk.pdf
                     media.ca8.uscourts.gov/newcoa/forms/crrecord.pdf




   Appellate Case: 18-3669        Page: 1          Date Filed: 12/14/2018 Entry ID: 4736398
  4:17-cr-03038-JMG-CRZ Doc # 190 Filed: 12/14/18 Page 2 of 4 - Page ID # 974

         Please note that the court has eliminated the requirement for a clerk's record in criminal
appeals, effective January 1, 2013. Record references to the district record made in pleadings and
briefs filed in this court must be to the district court docket. For example, if the motion to
suppress is district court docket number 11 and a party wishes to reference page 7 of the motion
to suppress, the reference in the brief should be in the format: (DCD 11, at p.7). Transcript
references should be to Volume and page number (TR., Vol. 1, p. 123). Exhibit references
should be to the exhibit label attached in the district court proceedings: (Government Exh. 1,
page 3; Defense Exh. C, page 4). References to the Presentence Investigation Report should be to
page number: (PSR, p.17). Additional information should be provided whenever it is necessary
to clearly identify a document and avoid confusion.

        Paper copies of transcripts, Statements of Reasons, Presentence Investigation Reports and
exhibits will be still forwarded from the district court to the circuit clerk's office, and counsel
should check with the district court clerk's office to assure that all necessary materials are
transmitted on a timely basis.

        If a transcript will be required for the appeal, you should immediately contact the official
court reporter and take steps to order the transcripts and arrange for payment for their production.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to meet the briefing deadlines will result in the issuance of an order to
show cause and may lead to dismissal of the appeal, as well as the initiation of disciplinary
proceedings. Requests for extensions of time must be filed on a timely basis and should establish
good cause. Overlength briefs are strongly discouraged.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                      Michael E. Gans
                                                      Clerk of Court

AEV

Enclosure(s)

cc:      Ms. Lisa Grimminger
         Ms. Denise M. Lucks
         Ms. Jody Mullis
         Mr. Michael Wayne Parsons
         Ms. Rogene Schroder
         Mr. Jan W. Sharp

            District Court/Agency Case Number(s): 4:17-cr-03038-JMG-1




      Appellate Case: 18-3669      Page: 2      Date Filed: 12/14/2018 Entry ID: 4736398
     4:17-cr-03038-JMG-CRZ Doc # 190 Filed: 12/14/18 Page 3 of 4 - Page ID # 975
Caption For Case Number: 18-3669

United States of America

             Plaintiff - Appellee

v.

Michael Wayne Parsons

             Defendant - Appellant




     Appellate Case: 18-3669        Page: 3   Date Filed: 12/14/2018 Entry ID: 4736398
  4:17-cr-03038-JMG-CRZ Doc # 190 Filed: 12/14/18 Page 4 of 4 - Page ID # 976
Addresses For Case Participants: 18-3669

Mr. Donald Lee Schense
1304 Galvin Road, S.
Bellevue, NE 68005-0000

Ms. Lisa Grimminger
111 S. 18th Plaza
Roman L. Hruska U.S. Courthouse
Omaha, NE 68102-1322

Ms. Denise M. Lucks
U.S. DISTRICT COURT
District of Nebraska
Room 593
100 Centennial Mall North
Lincoln, NE 68508-3803


Ms. Jody Mullis
U.S. ATTORNEY'S OFFICE
District of Nebraska
Suite 1400
1620 Dodge Street
Omaha, NE 68102-1506

Mr. Michael Wayne Parsons
CORECIVIC
30237-047
100 Highway Terrace
Leavenworth, KS 66048-0000

Ms. Rogene Schroder
Suite 3123
111 S. 18th Plaza
Omaha, NE 68102-1322

Mr. Jan W. Sharp
U.S. ATTORNEY'S OFFICE
District of Nebraska
Suite 1400
1620 Dodge Street
Omaha, NE 68102-1506




  Appellate Case: 18-3669     Page: 4      Date Filed: 12/14/2018 Entry ID: 4736398
